Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 1 of 17 PageID #: 3003



                      UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


 OYSTER OPTICS, LLC,

            Plaintiff,

       v.

                                               2:16-cv-01302-JRG-RSP
 CORIANT AMERICA INC. ET AL.,
                                               LEAD CASE
 INFINERA CORPORATION,                         2:16-cv-01295-JRG-RSP
 ALCATEL-LUCENT USA, INC.,                     2:16-cv-01297-JRG-RSP
 FUJITSU NETWORK COMMUNICATIONS, INC.,         2:16-cv-01299-JRG-RSP
 CISCO SYSTEMS, INC. ET AL.,                   2:16-cv-01301-JRG-RSP
 HUAWEI TECHNOLOGIES CO., LTD. ET AL.,         2:16-cv-01303-JRG-RSP
              Defendants


PLAINTIFF OYSTER OPTICS, LLC’S MOTIONS IN LIMINE RE ALCATEL-LUCENT


                           REDACTED VERSION
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 2 of 17 PageID #: 3004




                                      TABLE OF CONTENTS
                                                                                                  Page(s)
MIL NO. 1: TO PRECLUDE INVALIDITY THEORIES NEVER DISCLOSED IN AN
    EXPERT REPORT OR IN INITIAL OR AMENDED INVALIDITY CONTENTIONS.... 1

MIL NO. 2: TO PRECLUDE INVALIDITY TESTIMONY BASED ON “BACKGROUND
    REFERENCES” IDENTIFIED DURING FACT DISCOVERY.......................................... 3

MIL NO. 3: PRECLUDE UNTIMELY, ELEVENTH-HOUR DISCLOSURE OF LONG-HELD
    PIRELLI PRIOR-ART WITNESSES, DOCUMENTS, AND PRODUCT SAMPLES ....... 4

MIL NO. 6: TO EXCLUDE EVIDENCE OF NO-LONGER-ASSERTED PATENTS AND
    CLAIMS, PRODUCTS, AND/OR NON-ASSERTED INFRINGEMENT THEORIES ..... 7

MIL NO. 7: TO PRECLUDE ANY REFERENCE TO OYSTER BEING LITIGIOUS OR ITS
    BUSINESS MODEL BEING FOCUSED ON FILING LAWSUITS ................................... 8

MIL NO. 8: TO PRECLUDE ARGUMENT OR EVIDENCE ABOUT A PARTY WITNESS’S
    INVOLVEMENT IN OTHER, UNRELATED CASES ....................................................... 8

MIL NO. 9: TO EXCLUDE HEARSAY OPINION OF THIRD-PARTY “EXPERT”................. 9

MIL NO. 10: TO PRECLUDE REFERENCE TO DELAYED PAYMENT OF PATENT
    MAINTENANCE OR CORPORATE FEES ...................................................................... 10

MIL NO. 11: TO PRECLUDE LATE-PRODUCED LICENSE AGREEMENT ........................ 11




                                                     i
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 3 of 17 PageID #: 3005




                                                    TABLE OF AUTHORITIES
                                                                                                                                            Page(s)
Cases

Abstrax, Inc. v. Dell, Inc., No. 2:07-cv-221-DF (E.D. Tex. Oct. 7, 2009) ................................... 11

Cordis Corp. v. Medtronic AVE, Inc., 511 F.3d 1157, 1183-84 (Fed. Cir. 2008) .......................... 7

Cummins-Allison Corp. v. SBM Co. Ltd., 2009 WL 763926 at * 4 (E.D. Tex. March 19, 2009) .. 2

Erfindergemeinschaft UroPep GbR v. Eli Lilly and Co., 2017 WL 1393525, at *2 (E.D. Tex.
  Apr. 13, 2017) ............................................................................................................................. 3

Finjan, Inc. Proofpoint, Inc., 2015 WL 9900617, at *3 (N.D. Cal. Oct. 26, 2015) ....................... 6

Malletier v. Dooney & Bourke, Inc., 525 F. Supp. 2d 558, 664 (S.D.N.Y. 2007) ........................ 10

Metaswitch Networks, Ltd. v. Genband US, LLC, 2016 WL 3618831 at *4 (E.D. Tex. Mar. 1,
 2016) ........................................................................................................................................... 3

Mobile Telecommunications Techs., LLC v. ZTE (USA) Inc., No. 2:13-CV-946-JRG, 2016 WL
 8260584, at *2 (E.D. Tex. July 22, 2016) ................................................................................... 8

Nobelbiz, Inc. v. Glob. Connect, LLC, No. 6:12-CV-244-RWS, 2015 WL 11072170, at *3 (E.D.
  Tex. Sept. 2, 2015) ...................................................................................................................... 3

PACT XXP Technologies, AG v. Xilinx, Inc., 2012 WL 2774971, at *2 (E.D. Tex. May 13, 2012)
  ..................................................................................................................................................... 7

Realtime Data LLC v. NetApp, Inc., No. 6:16-CV-961-RWS, D.I. 265 at 1, D.I. 301 at 3 (E.D.
  Tex. Dec. 20, 2017)..................................................................................................................... 7

Rembrandt Wireless Techs., LP v. Samsung Elecs. Co., 2015 WL 6247430, at *1 (E.D. Tex. Jan.
  31, 2015) ..................................................................................................................................... 7

Smartflash LLC v. Apple Inc., 2015 WL 11089593, at *1 (E.D. Tex. Jan. 29, 2015) .................... 3




                                                                           ii
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 4 of 17 PageID #: 3006



MIL NO. 1: TO PRECLUDE INVALIDITY THEORIES NEVER DISCLOSED IN AN
EXPERT REPORT OR IN INITIAL OR AMENDED INVALIDITY CONTENTIONS
        During redirect examination at the close of his deposition, Defendants’ invalidity expert
Dr. Papen disclosed that he intended to offer the opinion that the Pirelli “RXT” card by itself
anticipated claims 1, 5, 11, 36, and 38 of the ’327 patent, a theory that was not disclosed in his
expert report or in Defendants’ invalidity contentions. Defendants’ should not be permitted to
offer this untimely invalidity theory at trial.
        The claims of the ’327 patent are directed to “transceiver cards,” containing both

transmitter and receiver elements. In his expert report, Dr. Papen offered the opinion that the
“Pirelli System” rendered claims of the ’327 patent obvious. (E.g., Ex. 4, Papen Rpt., at TOC, p.
194 (“Claim 1 of the ’327 Patent Is Obvious over the Pirelli System”) (emphasis added).) The
Pirelli system consisted of multiple cards, including an RXT “receiver card” and a WCM
“transmitter card.” (Id., ¶ 422.) The report expressly defined the “Pirelli System” as the “RXT,
together with the compatible transmitter card (WCM) and the compatible optical fiber platform
into which the cards are installed.” (Id.) Throughout the report, Dr. Papen stated that this
combination of cards “embodied and renders obvious” the claim limitations (e.g., id., ¶ 483) and
explained how he believes the RXT and WCM cards could have been combined to render the
claims obvious (e.g., id., ¶ 489).
        This theory based on combining the RXT and WCM cards into a “Pirelli System” was also
the theory disclosed in Defendants’ invalidity contentions. On June 23, 2017 – the deadline to
disclose invalidity contentions - Cisco provided a ’327 patent claim chart for the Pirelli System
(“WaveMux System”). Ex. 1. In its invalidity contentions of the same date, Alcatel-Lucent
(“ALU”) incorporated all of the other defendants’ invalidity contentions into its own. Ex. 2 at 6-
7, 22, 24. Then, on January 24, 2018, a month after the fact discovery cutoff, Defendants served
amended P.R. 3-3 invalidity contentions. Those contentions contain a ’327 patent claim chart for
the “Pirelli System” combined with the “Hooijmans” textbook. Ex. 3. In both the WaveMux chart
and Pirelli/Hooijmans chart, Defendants rely on a combination of the Pirelli WCM and RXT cards



                                                  1
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 5 of 17 PageID #: 3007




to provide an invalidity theory. Specifically, for the “transmitter” limitations of the ’327 claims,
the charts refer only to the WCM cards—and not the RXT cards. E.g., id., limitation [1a]. And

for the “receiver” and “energy level detector” limitations, the charts refer only to the RXT cards—
and not the WCM cards. E.g., id., limitations [1d] and [1e]. While the cover document of Cisco’s
2017 contentions does refer to the “Pirelli System anticipat[ing]” claims of the ’327 patent (Ex. 23
at 25, 27), no invalidity contentions set forth a theory where a single card of the Pirelli System,
such as the RXT card, met every limitation of a ’327 patent claim by itself.
       But over a month later, at the very end of Dr. Papen’s deposition, Dr. Papen give a different
theory. In redirect examination by Defendants’ own counsel, Dr. Papen explained for the first
time that the “obviousness” heading in his report was an error and that it was actually his opinion
that the Pirelli RXT card by itself satisfies each limitation of several ’327 patent claims and thus
anticipates those claims. Ex. 5, Papen Tr. at 144:22-147:10.
       Because Dr. Papen’s expert report did not offer the opinion that the RXT card by itself
anticipated claims 1, 5, 11, 36, or 38 of the ’327 patent, and because Defendants did not include
such a theory in their original or amended invalidity contentions, neither they nor Dr. Papen should
be permitted to argue that the RXT card alone anticipates these claims or satisfies all of the
corresponding elements of the other asserted claims. Fed. R. Civ. P. 26(a)(2)(B); Cummins-Allison
Corp. v. SBM Co. Ltd., 2009 WL 763926 at * 4 (E.D. Tex. March 19, 2009) (“Defendants are
required to submit Invalidity Charts to provide notice of how each claim element is met. Failure
to provide the specific reference that allegedly reads on a claim limitation of the [asserted] Patent
does not place Plaintiff on sufficient notice.”).
       Moreover, the prejudice to Oyster is severe and not curable. The new theory is one that
suddenly transforms a long-held obviousness contention to an anticipation contention, which has
different legal requirements and challenges, without ever providing a claim chart that discloses
how the reference allegedly satisfies every claim element. But claim construction, fact discovery
and expert discovery came and went before Defendants ever mentioned this new theory. Oyster




                                                    2
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 6 of 17 PageID #: 3008




asks that Defendants be held to their ample number of invalidity combinations that were disclosed
and charts in their initial or amended invalidity contentions—but no more.
MIL NO. 2: TO PRECLUDE INVALIDITY TESTIMONY BASED ON “BACKGROUND
REFERENCES” IDENTIFIED DURING FACT DISCOVERY
        In their initial and amended Invalidity Contentions, Defendants disclosed 187 prior-art
references and well over 300 obviousness combinations. Exs. 2-3. Oyster relied on this notice to
decide which claim-construction disputes to put before this Court, which claims to elect, and how
to conduct its party and non-party deposition strategy.

        Several weeks after the close of fact discovery, Defendants’ invalidity expert Dr. Papen
cited 26 never-before-disclosed textbooks, papers, and patents. Ex. 4, Papen Rpt. at p. 6, ¶¶ 55–
86. Each Defendant lists some or all of these in its exhibit list. Only three of these 26 documents
were produced, even in part, during the fact discovery period (Agrawal1997, Betti1995, and
Senior1992 were each produced in part). The remaining 23 documents were either (i) first
produced more than a month after the close of fact discovery, or (ii) not produced at all. Moreover,
no P.R. 3-3(c) chart was ever provided for any of these documents. And none of these 26
documents was included in either of the two rounds of prior art elections mandated by the Court.
(Dkt. 174.)
        Having made no production, election or even stated theory of relevance of these
documents, Defendants and their experts should not be permitted to contend that any of these
documents discloses elements of the asserted claims, to use these documents to support
Defendants’ obviousness theories, or to use these documents for any other purpose. See Nobelbiz,
Inc. v. Glob. Connect, LLC, No. 6:12-CV-244-RWS, 2015 WL 11072170, at *3 (E.D. Tex. Sept.
2, 2015) (precluding “[d]efendants from presenting any evidence or argument regarding any
alleged prior art not identified in their final election of prior art”).1

1
  See also Erfindergemeinschaft UroPep GbR v. Eli Lilly and Co., 2017 WL 1393525, at *2
(E.D. Tex. Apr. 13, 2017) (permitting the use of the [uncharted] reference for any purpose would
create the risk that the jury would use that reference for the improper purpose of finding that the
[uncharted] reference was itself an anticipating reference); Smartflash LLC v. Apple Inc., 2015
WL 11089593, at *1 (E.D. Tex. Jan. 29, 2015) (precluding “[a]ny use, for any purpose, of any
prior art references not among Defendants’ final elected references”); Metaswitch Networks, Ltd.

                                                    3
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 7 of 17 PageID #: 3009




       One example from Dr. Papen’s report proves this point. Defendants have long disclosed
and charted numerous obviousness combinations to satisfy the claim elements of the ’327 patent,

and specifically relied on about 5 references they contend disclose the “phase modulate” element.
See, e.g., Ex. 6 at 42-43. Then, in one sentence of his 245-page expert report, Dr. Papen vaguely
cites the entirety of Section IV of his report, which includes 26 new references, as a different,
never-before-disclosed reason why “phase modulate” was known by those of skill in the art. Ex. 4
at ¶ 478. That Dr. Papen applies the conclusory label “clearly within the art” to these never-before-
disclosed references cannot provide an end-run around this Court’s rules of disclosure. To hold
otherwise would enable Defendants here to disclose only certain references under the Local Patent
Rules, and then in post-discovery reports disclose dozens of new (still-not-produced) references
that Defendants’ expert expressly plans to use to tell the jury claim elements were “within the art,”
moments before getting into his disclosed invalidity theories. Defendants should not be permitted
to employ this litigation-by-ambush tactic.
MIL NO. 3: PRECLUDE UNTIMELY, ELEVENTH-HOUR DISCLOSURE OF LONG-
HELD PIRELLI PRIOR-ART WITNESSES, DOCUMENTS, AND PRODUCT SAMPLES
       As discussed above, in its invalidity contentions, ALU incorporated all of the other
defendants’ invalidity contentions into its own (Ex. 2), and ALU now seeks to rely on all
documents, testimony and samples produced by Cisco regarding the Pirelli system. But neither
ALU nor Cisco were diligent in identifying and producing all the materials regarding this system
on which they now seek to rely. Cisco provided a claim chart for the Pirelli System in their June
23, 2017 invalidity contentions, and with those contentions produced a number of documents that
relate to the Pirelli System. On December 1, 2017, six months after Defendants first cited this
Pirelli prior art, long after Cisco’s Rule 30(b)(6) corporate representatives were deposed, and even
after this Court’s Markman hearing, Cisco amended its initial disclosures. This amendment, made
a few weeks before the discovery cutoff, added for the first time two Cisco employees - Gian Luca


v. Genband US, LLC, 2016 WL 3618831 at *4 (E.D. Tex. Mar. 1, 2016) (precluding “any
argument, testimony, evidence, or reference to prior art or prior art combinations that were not
included in invalidity contentions or elected”).

                                                 4
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 8 of 17 PageID #: 3010




Bonato and Maurizio Gazzola. Ex. 7 at 11. Of the two, Mr. Bonato was the only one listed as
knowledgeable of the Pirelli System. Id. A few days later Cisco disclosed for the first time that it

had an additional 1258 pages of documents related to the Pirelli system, and an example of the
Pirelli RXT card. Ex. 8. On January 10, 2018, after the close of fact discovery, Defendants served
the expert report of Dr. Papen, disclosing for the first time that Mr. Bonato and Mr. Gazzola both
had knowledge concerning the Pirelli System. E.g., Ex. 4, Papen Rpt. at ¶ 424.
       All of this information has long been in Cisco’s control. Cisco acquired Pirelli eighteen
years ago and thereafter sold Pirelli System products under the Cisco brand. Id. at ¶ 422, n.21.
Mr. Bonato and Mr. Gazzola are current Cisco employees, and appear to have worked for Cisco
since Cisco acquired Pirelli in 2000. Cisco conceded that the 1258 pages of documents it produced
in December were found on a Cisco server. Ex. 9. Cisco’s counsel has suggested that Cisco
stumbled across Mr. Bonato’s knowledge of the Pirelli products during an unrelated interview in
late November, and that the discovery of the additional documents and the purchase of the sample
RXT card all flowed from this chance discovery. Id.
       Setting aside Cisco’s allegedly serendipitous employee interview over a year after this case
was filed, Cisco and the other Defendants were obligated to produce the prior art documents and
things they wished to rely upon as part of their P.R. 3-4(b) disclosures on June 23, 2017. Cisco
was not diligent in identifying and disclosing the witnesses, documents, and RXT card that it
disclosed during the final weeks of discovery (or in the case of Mr. Gazzola’s knowledge of the
Pirelli system, weeks after the close of fact discovery). It owns the former Pirelli business and had
access at all relevant times to the witnesses and documents in question. For nearly six months, it
never bothered to look for them. Nor did any of the other Defendants show any diligence in
searching for the documents or witnesses; they appear to have passively relied on Cisco, but the
duty to comply with Court deadlines is their own.
       The prejudice to Oyster from allowing Defendants to utilize these late-disclosed materials
would be significant. During the time that passed between Defendants’ invalidity contentions and
Cisco’s December disclosures, the parties briefed claim construction, and the Court held its


                                                 5
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 9 of 17 PageID #: 3011




Markman hearing. D.I. 182. On October 24, 2017, Oyster had to make its initial election of 48
claims to assert against each Defendant. D.I. 174. On December 8, 2017 — too soon after the

December 1 identification of Mr. Bonato to depose a witness located in Italy and too soon after
Cisco’s belated 1258-page production to fully digest the significance of these new documents or
to inspect the RXT card — Oyster had to narrow these elections to 16 claims. Id. The Pirelli System
is only cited by the Defendants as prior art for two out of the five patents that Oyster finally elected.
Ex. 4 at TOC. And in any event, knowledge of the fact that Defendants may bring witnesses and
product samples relating to the Pirelli System prior art would have affected the claim elections that
Oyster made, as well as the strategy that Oyster pursued throughout claim construction and
discovery. For example, Oyster could have pursued a claim construction dispute for the term
“transceiver card,” which is one of the hotly contested claim elements Defendants now contend is
disclosed by Pirelli.
        On the other hand, the importance of these untimely disclosed witnesses, documents, and
physical product is limited. Even without these materials, Defendants will be able to utilize
otherwise admissible Pirelli-related documents produced in June 2017 and to pursue the invalidity
theories that they disclosed at that time. And Defendants’ expert has opined on seven other
obviousness combinations for the ’327 patent that do not involve the Pirelli System, along with
two other obviousness combinations for the ’511 patent. Ex. 4 at TOC.
        In light of Defendants’ lack of diligence, and the resulting prejudice to Oyster, the Pirelli-
related witnesses, documents, and product sample disclosed in December 2017 (or later) should
be excluded from evidence, and Defendants’ expert should be precluded from citing them or
relying upon them. Courts routinely exclude such evidence, even under circumstances where
delayed production is far more justified, such as where prior art was not within the control of a
Defendant. See, e.g., Finjan, Inc. Proofpoint, Inc., 2015 WL 9900617, at *3 (N.D. Cal. Oct. 26,
2015).2 Here, Cisco and other Defendants knew about the Pirelli reference and all the while had

2
  See also, D.I. 222 (denying leave to amend infringement contentions, citing need for defendant
to “revamp” its litigation strategy and likelihood of additional claim-construction disputes); Ex.

                                                   6
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 10 of 17 PageID #: 3012




in their possession the undisclosed witnesses and information. They should not be able to sit on
that for six months—as claim construction proceedings, claim elections and party depositions

come and go—and then produce it on the eve of discovery cutoff and still rely on it at trial.
MIL NO. 6: TO EXCLUDE EVIDENCE OF NO-LONGER-ASSERTED PATENTS AND
CLAIMS, PRODUCTS, AND/OR NON-ASSERTED INFRINGEMENT THEORIES
       In this case, Oyster agreed to streamline proceedings and reduce costs by twice electing a
subset of patents and claims from the ones it had asserted in its Complaints. In certain instances,
this election also resulted in dropped products. Defendants should not be able to benefit from this

now-common practice and then turn around and still hold on to the prior assertions and tell the
jury about them, in any fashion. Instead, they should be precluded from introducing any evidence
or argument concerning patents or claims that were previously asserted but are no longer at issue,
products of Defendants that are no longer accused, and/or non-asserted theories of infringement.
Such evidence and argument is properly excluded under Federal Rule of Evidence 403 because of
the high risk of jury confusion. See, e.g., Cordis Corp. v. Medtronic AVE, Inc., 511 F.3d 1157,
1183-84 (Fed. Cir. 2008) (affirming exclusion of evidence of unasserted patents and claims under
FRE 403). This Court regularly excludes such evidence at the time of trial.3
       Recognizing this case law, Defendants offered not to introduce this evidence with respect
to patent infringement and validity, but want to reserve the right to seek introduction of the same
evidence for damages purposes, claiming that Mr. Dell should have adjusted his rate when patents
were dropped, as a form of apportionment. But for most of these patents all accused products
dropped out of the case when the patents were dropped. Ex. 24, Dell 5th Suppl Report Att. 4A.
There is thus nothing remaining to apportion.        Some products accused of infringing the ‘511
remain, but these claims were method claims and narrower than the asserted claims ‘311, and thus

20, Realtime Data LLC v. NetApp, Inc., No. 6:16-CV-961-RWS, D.I. 265 at 1, D.I. 301 at 3
(E.D. Tex. Dec. 20, 2017) (precluding from trial third-party prior-art witness identified before
the close of fact discovery due to lack of diligence in obtaining information).
3
  See, e.g., PACT XXP Technologies, AG v. Xilinx, Inc., 2012 WL 2774971, at *2 (E.D. Tex.
May 13, 2012) (“It is not clear why the Court should permit any party to introduce patents that
are not asserted in this case.”); Rembrandt Wireless Techs., LP v. Samsung Elecs. Co., 2015 WL
6247430, at *1 (E.D. Tex. Jan. 31, 2015) (granting Plaintiff’s motion in limine to exclude
evidence of “litigation brought by [Plaintiff] unrelated to the patents-in-suit”).

                                                 7
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 11 of 17 PageID #: 3013




there was no additional royalty for use of the accused product on top of sales of the product, and
thus, again, nothing to apportion.

       There is therefore little or no relevance to dropped patents to damages, while admitting this
wide range of evidence for damages purposes risks confusing the jury in ways that will bleed into
in the jury’s view of infringement and validity. Accordingly, the Court should preclude Defendants
from introducing any evidence or argument concerning patents or claims which were previously
asserted but are no longer at issue, products of Defendants that are no longer accused, and/or non-
asserted theories of infringement.
MIL NO. 7: TO PRECLUDE ANY REFERENCE TO OYSTER BEING LITIGIOUS OR
ITS BUSINESS MODEL BEING FOCUSED ON FILING LAWSUITS
       Defendants should be precluded from making any reference to Oyster being “litigious,” or
to Oyster’s business model being focused on litigation. Defendants have not agreed to refrain
from making such references, though they have agreed to refrain from using pejorative terms such
as “troll” or “pirate.” Describing Oyster as litigious or describing Oyster’s business model as
founded on litigation necessarily involves at least alluding to unrelated litigation, which this Court
has routinely excluded as improper. See, e.g., Mobile Telecommunications Techs., LLC v. ZTE
(USA) Inc., No. 2:13-CV-946-JRG, 2016 WL 8260584, at *2 (E.D. Tex. July 22, 2016) (Gilstrap,
J.) (barring references to “unrelated litigations, investigations, or accusations involving the
parties”). Referring to other litigation would only confuse the jury and would not assist it in
deciding any of the issues in this case.
MIL NO. 8: TO PRECLUDE ARGUMENT OR EVIDENCE ABOUT A PARTY
WITNESS’S INVOLVEMENT IN OTHER, UNRELATED CASES
       At the deposition of Oyster representative Jeffrey Ronaldi, counsel questioned Mr. Ronaldi
at length about his history with other companies that also brought lawsuits to enforce their patents.
See Ex. 12, Ronaldi Tr. at 30-140. During the course of this questioning, which spanned more
than a hundred transcript pages, Cisco’s counsel summed up the point of this exhaustive inquiry:
“You guys file a lot of lawsuits.” Id. at 114. Oyster anticipates that Defendants may try to elicit
similar testimony at trial about Mr. Ronaldi’s involvement with other corporations and patent


                                                  8
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 12 of 17 PageID #: 3014




cases, in support of the implication that Oyster or Mr. Ronaldi are unreasonably or excessively

litigious. Indeed, ALU represents that it intends to refer to him as a “hired gun.” See Case No.

2:16-cv-01302-JRG, Dkt. No. 495 at 12-13. Oyster does not seek to exclude all factual statements

about Mr. Ronaldi’s employment history as ALU implies (id.), however the fact those companies

were involved in lawsuits and Mr. Ronaldi testified as a corporate representative in those lawsuits,

is irrelevant and prejudicial. Mr. Ronaldi’s involvement in other litigation has no bearing on this

action, and risks creating confusion.
MIL NO. 9: TO EXCLUDE HEARSAY OPINION OF THIRD-PARTY “EXPERT”
       ALU should be precluded from introducing evidence or opinion regarding an opinion by a

third-party “expert,” because these are hearsay statements from an “expert” whose qualifications

are unknown. In a May 24, 2004 e-mail, “Robert Brown” (not the Dr. Thomas Brown who is

Cisco’s expert) provided the opinions at issue to an investor in Oyster Optics, Inc. Peter Snawerdt,

the inventor of the patents in suit, inserted the statements made in Brown’s e-mail into a May 29,

2002 memo to this investor, and responded to each of the statements in turn. Ex. 13. See also Ex.

14, Snawerdt Tr. at 231 (identifying text in memo as statements by Brown). Defendants seek to

introduce this memo, including the hearsay statement therein, into evidence. The kind of mischief

that Defendants intend to make with this evidence can be seen in some of Defendants’ damages

experts’ opinions. See, e.g., Ex. 15, Fancher Rpt., ¶¶ 151-152 (Brown opinion is




       The Brown statements are hearsay. The fact that Mr. Snauwert repeats the statement does

not make it an adoptive admission, as he does not express agreement. Nor has Cisco adduced any

evidence Mr. Snauwert’s memo was created in regularly conducted business, or that it was part of

Mr. Snaubwert’s regular duties to respond to opinions such as those of Brown.

       Moreover, they represent an expert technical analysis from an individual whose

qualifications are unknown. Ex. 14, Snawerdt Tr. at 232 (does not know who Brown was, so “don’t


                                                 9
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 13 of 17 PageID #: 3015




know how he could form his opinion” on the state of the art); Ex. 15, Fancher Rpt., ¶ 151 (Brown’s
“credentials are not provided”). It would be confusing to the jury and prejudicial to Oyster to

introduce this third-party technical opinion of questionable provenance. Nor can it be established
that Brown was qualified to render the opinion at issue, or that the opinion was methodologically
sound. Fed. R. Evid. 702. Moreover, it is improper for defendants’ damages experts to serve as a
conduit for this technical opinion, especially as they have neither the information nor the
qualifications to evaluate its reliability. See Malletier v. Dooney & Bourke, Inc., 525 F. Supp. 2d
558, 664 (S.D.N.Y. 2007).
MIL NO. 10: TO PRECLUDE REFERENCE TO DELAYED PAYMENT OF PATENT
MAINTENANCE OR CORPORATE FEES
       Defendants should be precluded from introducing evidence or argument concerning delays
in the payment of patent maintenance fees. The evidence in question concerns one unasserted
patent (’816), and another patent (’952) previously asserted against Huawei and Alcatel Lucent,
but which was recently dropped. The patent owner unintentionally failed to timely pay fees on
those patents, but ultimately did pay them. All of this occurred long before the relevant damages
period, and, indeed, ALU agrees that the late payments can have no effect upon the enforceability
of the patents in this case. See Case No. 2:16-cv-01302-JRG, Dkt. No. 495 at 12-13 (ALU “will
not offer any argument that the late payment affects enforceability”).
       The evidence is not relevant to any issue in the case. Tellingly, this was not even cited or
otherwise raised by any of Defendants’ experts. ALU argument that this evidence speaks to “the
lack of value and attention that Oyster Optics, Inc. itself gave to the ’952 patent,” (id.) is rendered
moot as the ’952 patent is no longer asserted.
       While proving absolutely nothing, introducing this evidence to the jury presents the real
danger of prejudicial confusion. For example, the jury may draw unwarranted inferences as to
why the payments were late, wrongly assuming that the patent owner did not value the patents
enough to maintain them. This Court has recognized this danger even in situations where - unlike
here - delayed fee payments were actually relevant to issues in the case. See Ex. 21, Abstrax, Inc.



                                                  10
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 14 of 17 PageID #: 3016




v. Dell, Inc., No. 2:07-cv-221-DF (E.D. Tex. Oct. 7, 2009), D.I. 281 at 4 (“The late-paid

maintenance fee’s relevance to the valuation of the patent and the benefits of the patent under

Georgia-Pacific factors is valid, but any probative value on that issue is substantially outweighed

by the dangers of undue prejudice.”). And this is not the only risk. Evidence of delayed payments

might also cause the jury to question – without warrant or basis – the enforceability of patents

having a history of late maintenance fees. Defendants should not be allowed to prompt the jury to

make this inference with this irrelevant evidence. See Fed. R. Evid. 402, 403.

        Defendants should also be precluded from presenting evidence of the prior owner of the

patent owner Oyster Inc.’s delay in paying corporate maintenance fees. Such delays have no

bearing on any issue in the case. The silence of Defendants’ own experts only further confirms

this irrelevance. Introducing it to the jury hazards real prejudice. The jury may view Oyster Inc.

and its successors in a bad light, thinking it to be unsuccessful, unserious, or uncommitted. The

record does not support any such inference, and the Defendants should not be permitted to curry

it using evidence that is not at all relevant to any issue in the case.
MIL NO. 11: TO PRECLUDE LATE-PRODUCED LICENSE AGREEMENT
        ALU should be precluded from introducing evidence of its license agreement with

           (the “Agreement”), and ALU’s experts should be precluded from relying on this

agreement, because ALU failed to produce or identify the Agreement during discovery despite an

interrogatory and deposition topic calling for its identification. Oyster’s Interrogatory 6 requested

that ALU identify all license that “relate to the Accused Instrumentalities” or are relevant to

damages. Ex. 17, ALU’s 1st Suppl. Resps, at 14. Three days before the close of fact discovery,

ALU responded by identifying a Bates range that did not include the Agreement, which had not

been produced by ALU. Id. at 15. On the same day, ALU’s 30(b)(6) witness on licensing topics

was unable to identify any ALU licenses related to optical communications products besides those

ALU had produced. Ex. 18, Olson Tr. at 69-71.

        On January 9, 2017, after the close of fact discovery, ALU first produced the Agreement.

An ALU witness, William Thompson, whom Oyster had previously deposed, then told ALU’s


                                                   11
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 15 of 17 PageID #: 3017




damages expert that the technology licensed in the Agreement is included in the accused products
in this case. Ex. 19, Fancher Tr. at 11. Thus there is no question that ALU knew the Agreement

was responsive to the Interrogatory requesting identification of all licenses related to the Accused
Instrumentality. Because of ALU’s failure to identify or produce the Agreement, Oyster was
unable to ask either ALU’s licensing witness or Mr. Thompson about the Agreement during their
depositions, leaving ALU’s damages expert free to speculate about the facts relevant to the
Agreement without fear of contradiction by actual evidence. See, e.g., Ex. 19, Fancher Tr. at 39-
42 (expert speculates based on his “experience” that lump sum royalty reflects the extent of ALU’s
use of the licensed technology, but did not ask Mr. Thompson or anyone else at ALU how the
lump sum was actually determined).
       ALU may argue that Oyster could have chosen to have its damages expert address the
Labyrinth report, but given that Mr. Dell delivered six separate damages reports on that day, it
would have been impracticable for Mr. Dell to review the Labyrinth agreement in enough detail
to address it adequately with one day’s notice—particularly given that ALU never identified the
Agreement in its interrogatory responses. Because ALU failed to produce the Agreement during
discovery and never identified it in its interrogatory responses, ALU should be precluded from
introducing evidence of the Agreement and its experts should be precluded from relying on it.


 Dated: April 18, 2018                               Respectfully submitted,

                                                     OYSTER OPTICS, LLC

                                                     By: /s/ Reza Mirzaie
                                                     Marc A. Fenster (CA SBN 181067)
                                                     E-mail: mfenster@raklaw.com
                                                     Reza Mirzaie (CA SBN 246953)
                                                     E-mail: rmirzaie@raklaw.com
                                                     Amir A. Naini (CA SBN 226627)
                                                     Email: anaini@raklaw.com
                                                     Neil A. Rubin (CA SBN 250761)
                                                     Email: nrubin@raklaw.com
                                                     Arka Chatterjee (CA SBN 268546)
                                                     E-mail: achatterjee@raklaw.com


                                                12
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 16 of 17 PageID #: 3018



                                           Adam S. Hoffman (CA SBN 218740)
                                           Email: ahoffman@raklaw.com
                                           Theresa Troupson (CA SBN 301215)
                                           Email: troupson@raklaw.com
                                           RUSS, AUGUST & KABAT
                                           12424 Wilshire Boulevard, 12th Floor
                                           Los Angeles, CA 90025
                                           Telephone:    310/826-7474
                                           Facsimile:    310/826-6991

                                           T. John Ward, Jr. (TX SBN 00794818)
                                           E-mail: jw@wsfirm.com
                                           Claire Abernathy Henry (TX SBN 24053063)
                                           E-mail: claire@wsfirm.com
                                           Andrea L. Fair (TX SBN 24078488)
                                           E-mail: andrea@wsfirm.com
                                           WARD, SMITH & HILL, PLLC
                                           P.O. Box 13231
                                           Longview, Texas 75601
                                           Tele: 903/757-6400
                                           Facsimile 903/757-2323

                                           Attorneys for Plaintiff
                                           OYSTER OPTICS, LLC




                                      13
Case 2:18-cv-00478-JRG Document 24 Filed 06/04/20 Page 17 of 17 PageID #: 3019



                                 CERTIFICATE OF SERVICE
       I hereby certify that the foregoing document was served on all counsel of record via

electronic service on June 2, 2020.

                                                     /s/ Reza Mirzaie



                               CERTIFICATE OF CONFERENCE
       I hereby certify that counsel for Oyster and counsel for Alcatel met and conferred
concerning the substance of this motion and the relief requested on multiple occasions, through
multiple phone calls and through multiple emails, from April 12 through 18. Following
discussions, Alcatel remains opposed to this motion and the relief requested. Discussions
conclusively ended in an impasse, leaving open the instant issues for the Court to resolve.



                                                     /s/ Reza Miraie




              CERTICATE OF AUTHORIZATION TO FILE UNDER SEAL
       I certify that pursuant to Local Rule CV-5(a)(7)(B) that on May 18, 2017 the Court entered
a Protective Order (Dkt. 95) authorizing the filing of documents designated pursuant to the
Protective Order under seal.



                                                     /s/ Reza Mirzaie
